Citation Nr: 0805363	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  00-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of 
osteomyelitis of the right femur, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to June 
1960, and had verified periods of active duty for training 
(ACDUTRA) while in the Army National Guard from March 1976 to 
December 1985.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
in which the RO denied the veteran's claims for service 
connection for hearing impairment and osteomyelitis of the 
right femur.  In March 2000, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2000, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2000.  The RO issued a supplemental SOC (SSOC) 
in May 2001.

In March 2004, the appellant testified before a Veterans Law 
Judge during a hearing held at the RO; a transcript of that 
hearing is of record.  

In August 2004, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling the appellant 
for new VA examinations.  After accomplishing the requested 
action, the RO/AMC continued the denial of the claims on 
appeal (as reflected in a May 2006 SSOC) and returned these 
matters to the Board for further appellate consideration.

In a September 2006 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted his March 2004 
hearing was no longer employed by the Board, and advised him 
of the opportunity to provide testimony before a current 
Veterans Law Judge with the Board.  In his October 2006 
response, the veteran requested a hearing before a Veterans 
Law Judge at the RO in Philadelphia, Pennsylvania.

In October 2006, the Board then remanded the veteran's claims 
to the RO in Philadelphia to schedule the veteran for a 
hearing.  After additional evidence was submitted, the RO 
continued the denial of the veteran's claims in a June 2007 
SSOC.

In November 2007, the RO notified the appellant of his Board 
hearing scheduled for December 13, 2007.  The appellant 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only competent, 
objective opinion to address the question of whether there 
exists a nexus between alleged in-service noise exposure and 
any current hearing loss disability is not supportive of the 
claim.

3.  Although service treatment records reflect the veteran's 
treatment in a naval hospital for several months for an 
abscess on the posterior right thigh, there is no evidence of 
osteomyelitis of the right femur during service or post-
service; the only competent and persuasive medical opinion to 
address the question of whether there exists a medical nexus 
between any current residuals of osteomyelitis of the right 
femur, to include osteoarthritis, and service weighs against 
the claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  The criteria for service connection for residuals of 
osteomyelitis of the right femur, to include osteoarthritis, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the March 1999 rating action on appeal.  In this case, 
such makes sense, inasmuch as the March 1999 rating decision 
on appeal was issued before the enactment of the VCAA.  In an 
August 2004 post-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for service connection for hearing 
loss and service connection for residuals of osteomyelitis of 
the right femur, to include osteoarthritis, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  After 
issuance of this notice, and opportunity for the appellant to 
respond, the June 2007 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board points out that a June 2007 letter generally 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  While this notice was not followed by 
readjudication of the claims, the timing of this notice is 
not shown to prejudice the appellant.  Because the Board 
herein denies the appellant's claims for service connection, 
no disability rating or effective date is being, or is to be 
assigned.  Hence, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; outpatient treatment records from 
the VA Medical Center (VAMC) in Wilmington, Delaware and the 
VA clinic in Ventnor, New Jersey; as well as reports of VA 
examinations.  Also of record and considered in connection 
with the claims is the transcript of the veteran's March 2004 
Board hearing, as well as various written statements by the 
veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c) (2007).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d) (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R.§§ 3.307, 3.309 
(2007).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


A.  Hearing loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Competent evidence does not reflect the presence of hearing 
loss in either ear to an extent recognized as a disability 
during the period of the veteran's active service.  Service 
treatment records contain no evidence of a hearing loss 
disability as defined by § 3.385.  For example, during his 
March 1956 enlistment examination and his June 1960 discharge 
examination, whispered voice testing in both ears revealed a 
score of 15/15.  There were no separate audiogram findings in 
service.

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the post-service evidence does not reflect 
evidence of hearing loss for several years after discharge.  
The first documented medical evidence of any hearing loss is 
reflected in the report of a periodic examination while the 
veteran was in the National Guard (and not on ACDUTRA) in 
November 1984, approximately 24 years after the veteran's 
discharge from service.  The veteran does not allege that any 
injury during INACDUTRA led to hearing loss.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
30
40
35
LEFT
       
25
35
10
50
45


VA outpatient medical records dated from January 1998 to 
March 2005 show that the veteran was concerned about 
worsening hearing loss, that he received two hearing aids, 
and that he had a narrowed right ear conckla.  A July 2003 VA 
audiology consultation report noted that the veteran 
complained of progressive hearing loss in both ears for the 
previous 10 years.  

During his March 2004 Board hearing, the veteran testified 
that he was given no ear protection to wear while a sailor on 
board ship for three and a half years where he worked in the 
fire room (Transcript, pp. 8-9).  He testified that post-
service he worked in a foundry for four years, but was given 
some hearing protection (Transcript, p. 10).

On VA examination in August 2005, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
35
45
40
LEFT
       
20
40
45
50
65

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the veteran's right ear and 76 percent in the 
left ear.  Audiological evaluation indicated essentially mild 
to moderate sensorineural hearing loss bilaterally.  
According to the report, the onset of the hearing loss began 
in the early 1970s and had gotten worse over the years.  The 
examiner also noted that the veteran was exposed to excessive 
noise while a boiler tender fireman on a Navy destroyer in 
service and that he was around steam propulsion and blowers 
for four years without hearing protection.  Post-service, the 
veteran also was exposed to some excessive noise when he 
worked in a foundry for four years, but there he wore hearing 
protection.  The examiner opined that the veteran's hearing 
loss was not caused as a result of noise exposure while in 
service because the veteran described the onset of his 
hearing loss in the early 1970s and because his type of 
hearing loss was not a consistent pattern with noise induced 
hearing loss.

Even though the Board accepts the November 1984 and August 
2005 evidence as supporting a finding of current hearing 
loss, the claim for service connection still must be denied 
because there is no competent evidence whatsoever of a 
medical nexus between any such current disability and the 
veteran's period of service.  The Board points out that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, there is no competent, objective opinion to support 
the claim.  The Board notes that, while the August 2005 VA 
examiner diagnosed mild to moderate sensorineural hearing 
loss, she also opined that his hearing loss was not 
consistent with hearing loss in service.  The medical 
evidence before the Board cannot be interpreted as even 
suggesting a medical nexus between any in-service noise 
exposure and service, given the veteran's report that he 
first noticed bilateral hearing loss in either the early 
1970s or about 10 years before a July 2003 audiology 
consultation.  As noted above, the veteran was discharged 
from service in June 1960.  

The Board notes that the VA examiner clearly did not ascribe 
hearing loss to service and that the examiner cited in 
support the absence of hearing loss complaints during 
service, his enlistment and discharge examinations, and her 
opinion that the veteran's type of hearing loss was not a 
consistent pattern with noise-induced hearing loss.  

The Board finds that the August 2005 VA examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore, the Board finds that the competent medical 
evidence of record does not show a nexus between the 
veteran's current hearing loss disability and his period of 
service.  


B.  Residuals of Right Femur Disability

Initially addressing the question of current disability, the 
Board notes that the record contains the veteran's complaints 
of pain related to his right knee, low back, and pain from a 
scar on his right thigh.  The Board notes, however, that 
pain, alone, without evidence of underlying pathology, does 
not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board also notes that during his Board hearing, the 
veteran's representative conceded that the veteran had never 
been diagnosed with osteomyelitis (Transcript, p. 18).  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where as here, medical evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)  However, in the 
instant case, the Veterans Law Judge allowed the veteran to 
amend his claim during the hearing to include osteoarthritis.

The Board also notes that May 2004 VA x-rays and a magnetic 
resonance imaging (MRI) scan show early degenerative joint 
disease of the right knee.  Assuming evidence of diagnosed 
arthritis of the right knee is associated with residuals of 
the right femur that would support finding a current 
disability, the claim must, nonetheless, be denied on the 
basis of medical nexus.

The medical evidence does not reflect the presence of an 
arthritic right knee or arthritic right femur disability 
during the veteran's period of active service or during 
ACDUTRA in the National Guard.  Service treatment records 
indicate that the veteran was treated for several months in 
1958 in a naval hospital for an abscess without lymphangitis 
on the posterior right thigh.  Pain and swelling were 
followed by incision of the lesion, drainage and subsequent 
hospital care.  

The veteran was subsequently service-connected for the scar, 
status post incised abscess without lymphangitis, in a March 
1999 rating action and awarded a 10 percent rating, effective 
February 2, 1998.

On VA examination in May 1998, the examiner noted that in the 
absence of medical records he thought it likely that the 
veteran sustained a bone infection from a contiguous focus in 
his right thigh while in service and that after he received 
packing, antibiotics, physical therapy, etc., the wound 
eventually healed to the point that he essentially became 
asymptomatic from this.  The report of the VA examination 
notes that the veteran denied any problems with his posterior 
thigh muscles through the intervening years nor had he any 
problems, such as osteomyelitis.  On physical examination, a 
two-inch latitudinal scar was noted that was described as 
slightly puckered, slightly tender, well-healed and non-
disfiguring.  The examiner also noted that this scar 
otherwise caused the veteran no problems.

VA outpatient medical records dated in May 2000 and July 2000 
show the veteran was treated for complaints of back and knee 
pain associated with a 1998 accident when he was a bus 
driver.  

On VA examination in December 2000, the veteran complained of 
throbbing pain in the right posterior aspect of his thigh 
every time it was cold and damp.  He stated that the pain in 
his right thigh was worse in the evenings.  The veteran also 
told the examiner of a 1998 motor vehicle accident while he 
was a bus driver wherein he developed an injury to the right 
knee and also the low back.  He has used a cane since the 
1998 accident.  The report described the veteran as extremely 
hypersensitive to light touch over his right lower extremity.  
On physical examination, the 3- by 3-inch scar, well healed 
and non-adherent, on the posterior aspect of the right thigh, 
was noted.  The VA examiner diagnosed a well healed scar of 
the right thigh which did not interfere with activities of 
daily living.  She stated that the veteran's hypersensitivity 
to touch did not appear to be diagnostic of any dysfunction 
or any neuropathy.

September 2001 VA x-rays of the right femur were normal with 
no foreign bodies visible.  

A March 2003 VA pain management clinic record noted that the 
veteran's complaints of low back and right knee pain began 
after a bus accident in 1998, shortly after which the veteran 
had arthroscopic surgery.  

During his Board hearing in March 2004, the veteran testified 
that the symptoms of the residuals of his right femur 
disability were his gait; his need to stand up and walk 
around; pain, if he sat for a long time; and trouble walking 
(Transcript, pp. 17-18, 21).  The veteran also testified that 
VA did not treat him specifically for osteoarthritis, but for 
pain involving his knee, his scar and his back (Transcript, 
pp. 21-22).  

A May 2004 VA record noted x-rays of the right knee in March 
2004 which showed mild degenerative changes involving the 
patella.  A May 2004 MRI scan showed small non-specific joint 
effusion and mild diffuse chondromalacia and diffuse 
degeneration of the medial meniscus.  There was also 
cartilage erosion of the lateral facet of the patella.  No 
meniscus tear was seen.  An orthopedic surgeon's impression 
was early degenerative joint disease of the right knee.

A February 2005 VA medical record reflects that the veteran 
was treated for bone spurs in his right knee.  

On VA examination in August 2005, the veteran complained of 
right knee pain and pain from the scar with sensitivity to 
the scar.  The veteran reported walking 3 to 4 miles every 
day and using a cane to help him ambulate.  The examining 
physician noted the injury to the veteran's right thigh in 
service, his history of a secondary injury that occurred in 
1998 in a bus accident and subsequent arthroscopic surgery 
for the right knee that year.  On examination, a 5 centimeter 
(cm) by 4 cm scar in the posterior aspect of the mid thigh on 
the right side was noted.  The scar was tender and painful to 
the touch.  There was no keloid formation and no adherent to 
deeper tissue.  The scar was depressed below the skin line by 
half a centimeter.  There was no loss of muscle mass.  The 
examiner opined that it was less likely than not that the 
service injury scar to the posterior of the right thigh had 
led to the veteran's right knee condition.  The knee 
condition occurred after a motor vehicle accident in 1998, 
long after his discharge from service.  The report also notes 
that the veteran was asymptomatic from the knee condition 
prior to the 1998 accident. 

Further, there is no competent and persuasive evidence of a 
nexus between any right femur disability-to include 
degenerative changes-and service.  There is no medical 
evidence of arthritis of the right knee or femur within a 
year of discharge.  There also is no persuasive medical 
opinion to support the claim.  

Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between any current disability 
associated with the right femur and service weighs against 
the veteran's claim.  The August 2005 VA examiner, after a 
review of the claims file, opined that it was less likely 
than not that the service injury scar to the posterior of the 
right thigh had led to the veteran's right knee condition, 
which was not related to service but to a 1998 motor vehicle 
accident.

The Board finds that the August 2005 VA examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Therefore, the Board finds that the competent medical 
evidence of record does not show a nexus between any current 
disability associated with the veteran's right femur or right 
thigh scar and his period of service.


C.  Other considerations

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced during his Board hearing 
and in various written statements.  However, as noted above, 
however sincere the appellant's beliefs, the fact of the 
matter is that these claims turn on the matter of medical 
nexus, or relationship-a matter on which a layperson without 
medical training and expertise is not competent to render a 
persuasive opinion.  See Jones, 7 Vet. App. at 137-38.  See 
also Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 
186 ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the claims for service connection 
for hearing loss and service connection for residuals of 
osteomyelitis of the right femur, to include osteoarthritis, 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against these claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 



ORDER

Service connection for hearing loss is denied.

Service connection for residuals of osteomyelitis of the 
right femur, to include osteoarthritis, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


